Exhibit 10.1

Execution Copy

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 9, 2015 by and among West Corporation, a Delaware corporation (the
“Company”), and the stockholders of the Company listed on Schedule A hereto
(collectively, the “Selling Stockholders”).

Recitals

WHEREAS, the Selling Stockholders own an aggregate of 43,808,074 shares of the
Company’s common stock, $0.001 par value per share (“Common Stock”);

WHEREAS, the Selling Stockholders are commencing, on the date hereof, an
underwritten public offering (the “Public Offering”) of certain shares of Common
Stock owned by the Selling Stockholders (the “Underwritten Shares”); and

WHEREAS, the Selling Stockholders desire to sell to the Company, and the Company
desires to repurchase from the Selling Stockholders, an aggregate of 1,000,000
shares of Common Stock (the “Shares”) at the price per share at which the
Underwritten Shares are sold to the public in the Public Offering, less
underwriting discounts and commissions (the “Purchase Price”), upon the terms
and subject to the conditions set forth in this Agreement (the “Repurchase”).

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) Purchase and Sale. At the Closing (as defined below), the Company hereby
agrees to repurchase from the Selling Stockholders, and each Selling Stockholder
hereby agrees, severally and not jointly, to sell and deliver, or cause to be
delivered, to the Company the Shares set forth opposite such Selling
Stockholder’s name on Schedule A hereto.

(b) Condition to Repurchase. The obligation of the Company to purchase the
Shares shall be subject to the closing of the sale of the Underwritten Shares
pursuant to an underwriting agreement by and among the Company, the Selling
Stockholders and the underwriters named therein (the “Underwriting Agreement”).

(c) Closing. The closing of the sale of the Shares (the “Closing”) shall take
place concurrently with the initial closing of the sale of the Firm Shares (as
defined in the Underwriting Agreement) pursuant to the Underwriting Agreement at
the offices of Sidley Austin LLP, One South Dearborn Street, Chicago, Illinois
60603.

(d) Closing Deliveries and Actions. At the Closing, (i) each Selling Stockholder
shall deliver, or cause to be delivered, to the Company or as instructed by the



--------------------------------------------------------------------------------

Company the stock certificate(s) representing the Shares being sold by such
Selling Stockholder, accompanied by duly executed stock powers relating to such
Shares, and (ii) the Company shall deliver to each Selling Stockholder by wire
transfer, in accordance with written instructions to be provided by each Selling
Stockholder no later than two business days prior to the Closing, immediately
available funds in an amount equal to the Purchase Price multiplied by the
number of Shares being sold by such Selling Stockholder.

(e) Other Payments. The Selling Stockholders each agree to pay all stamp, stock
transfer and similar duties, if any, in connection with the Repurchase.

2. Representations of the Company. The Company represents and warrants to the
Selling Stockholders that:

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(b) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby; and this Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation by
the Company of the transactions herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) the provisions of the certificate of incorporation
or by-laws of the Company or (iii) any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their properties, except, in the cases of
clauses (i) and (iii) above, for conflicts, breaches, violations or defaults
that would not, individually or in the aggregate, have, or reasonably be
expected to have, a material adverse effect on the consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”); and no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the consummation by
the Company of the transactions contemplated by this Agreement, except such
consents, approvals, authorizations and orders as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Company’s ability to consummate the transactions contemplated by this Agreement.

3. Representations of the Selling Stockholders. Each Selling Stockholder
severally and not jointly represents and warrants to the Company that:

 

2



--------------------------------------------------------------------------------

(a) Such Selling Stockholder has been duly organized and is validly existing as
a limited partnership or limited liability company in good standing under the
laws of its jurisdiction of organization.

(b) Such Selling Stockholder has the requisite power and authority to execute,
deliver and perform its obligations under this Agreement and to sell and
deliver, or cause to be delivered, the Shares to be sold by such Selling
Stockholder hereunder; and this Agreement has been duly authorized, executed and
delivered by such Selling Stockholder and constitutes a valid and binding
agreement of such Selling Stockholder, enforceable in accordance with its terms,
except to the extent that enforcement thereof may be limited by bankruptcy,
insolvency, reorganization or other laws affecting enforcement of creditors’
rights or by general equitable principles.

(c) The sale of the Shares to be sold by such Selling Stockholder hereunder and
the compliance by such Selling Stockholder with this Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which such Selling
Stockholder is a party or by which such Selling Stockholder is bound or to which
any of the property or assets of such Selling Stockholder is subject, (ii) the
provisions of the partnership agreement, limited liability company agreement or
other governing organizational document of such Selling Stockholder or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over such Selling Stockholder or any of its
subsidiaries or any property or assets of such Selling Stockholder except in the
cases of clauses (i) and (iii) above, for conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, affect the validity
of the Shares to be sold by such Selling Stockholder or reasonably be expected
to materially impact such Selling Stockholder’s ability to perform its
obligations under this Agreement; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the performance by such Selling Stockholder of
its obligations under this Agreement and the consummation by such Selling
Stockholder of the transactions contemplated by this Agreement in connection
with the Shares to be sold by such Selling Stockholder hereunder, except such
consents, approvals, authorizations and orders as would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on such
Selling Stockholder’s ability to consummate the transactions contemplated by
this Agreement.

(d) Such Selling Stockholder has, and immediately prior to the delivery of the
Shares to the Company at the Closing, such Selling Stockholder will have, valid
and unencumbered title to the Shares to be sold by such Selling Stockholder
hereunder at such time of delivery and, upon delivery of such Shares and payment
therefor pursuant hereto, valid and unencumbered title to such Shares will pass
to the Company.

(e) Such Selling Stockholder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
proposed sale of the Shares to the Company and that it has made an independent
decision to sell the Shares to the Company based on the Selling Stockholder’s
knowledge about the Company and its business and other information available to
the Selling Stockholder, which it has determined is adequate for

 

3



--------------------------------------------------------------------------------

that purpose. Such Selling Stockholder acknowledges that such Selling
Stockholder has not relied upon any express or implied representations or
warranties of any nature made by or on behalf of the Company, whether or not any
such representations, warranties or statements were made in writing or orally,
except as expressly set forth for the benefit of such Selling Stockholder in
this Agreement. Such Selling Stockholder has received all of the information
that it considers necessary or appropriate for deciding whether to sell the
Shares and has had the opportunity to ask questions and receive answers from the
Company. Such Selling Stockholder acknowledges that the Company and its
affiliates, officers and directors may possess material non-public information
not known to the Selling Stockholder regarding or relating to the Company,
including, but not limited to, information concerning the business, financial
condition, results of operations or prospects of the Company. Such Selling
Stockholder acknowledges and confirms that it is aware that future changes and
developments in (i) the Company’s business and financial condition and operating
results, (ii) the industries in which the Company competes and (iii) overall
market and economic conditions, may have a favorable impact on the value of the
Common Stock after the sale by the Selling Stockholder of the Shares to the
Company pursuant to terms of this Agreement.

4. Termination; Adjustment. This Agreement shall automatically terminate and be
of no further force and effect in the event that the Underwriting Agreement is
terminated pursuant to its terms or in the event that the closing of the sale of
the Firm Shares (as defined in the Underwriting Agreement) pursuant to the
Underwriting Agreement has not been completed within 10 business days after the
date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via email
(receipt of which is confirmed) to the recipient. Such notices, demands and
other communications shall be sent as follows:

To the Selling Stockholders:

To the address listed for each Selling Stockholder on Schedule A hereto.

To the Company:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: David C. Mussman

Email: dcmussman@west.com

 

4



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Jonathan C. Babb

Email: jbabb@sidley.com

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) among the Company and the Selling
Stockholders, or any of them, with respect to the subject matter hereof.

(d) Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

(e) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other parties.
Except as otherwise provided herein, this Agreement shall bind and inure to the
benefit of and be enforceable by the Selling Stockholders and the Company and
their respective successors and assigns.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD

 

5



--------------------------------------------------------------------------------

TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and each Selling
Stockholder agrees that any suit or proceeding arising in respect of this
Agreement or our engagement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of New
York and the Company and each Selling Stockholder agrees to submit to the
jurisdiction of, and to venue in, such courts.

(h) Waiver of Jury Trial. The Company and each Selling Stockholder hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

(i) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(j) Remedies. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance or other injunctive relief in order to enforce, or prevent any
violations of, the provisions of this Agreement.

(k) Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and each Selling
Stockholder.

(l) Expenses. Each of the Company and the Selling Stockholders shall bear their
own expenses in connection with the drafting, negotiation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

[Signatures appear on following pages.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

COMPANY:

 

WEST CORPORATION

By:

/s/ Thomas B. Barker

Name: Thomas B. Barker Title: Chief Executive Officer

 

[Signature Page to Stock Repurchase Aggreement]



--------------------------------------------------------------------------------

SELLING STOCKHOLDERS: THOMAS H. LEE EQUITY FUND VI, L.P. THOMAS H. LEE PARALLEL
FUND VI, L.P. THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. THL EQUITY FUND VI
INVESTORS (WEST), L.P. THL EQUITY FUND VI INVESTORS (WEST) HL, L.P. By: THL
Equity Advisors VI, LLC, its general partner By: Thomas H. Lee Partners, L.P.,
its sole member By: Thomas H. Lee Advisors, LLC, its general partner By: THL
Holdco, LLC, its managing member By:

/s/ Charles P. Holden

Name: Charles P. Holden Title: Managing Director THL COINVESTMENT PARTNERS, L.P.
By: Thomas H. Lee Partners, L.P., its sole general partner By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By:

/s/ Charles P. Holden

Name:   Charles P. Holden Title: Managing Director PUTNAM INVESTMENT HOLDINGS,
LLC By: Putnam Investments, LLC, its managing member By: Thomas H. Lee Advisors,
LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:

/s/ Charles P. Holden

Name: Charles P. Holden Title: Managing Director PUTNAM INVESTMENTS EMPLOYEES’
SECURITIES COMPANY III LLC By: Putnam Investment Holdings, LLC, its managing
member By: Putnam Investments, LLC, its managing member By: Thomas H. Lee
Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:

/s/ Charles P. Holden

Name: Charles P. Holden Title: Managing Director

 

[Signature Page to Stock Repurchase Aggreement]



--------------------------------------------------------------------------------

SELLING STOCKHOLDERS: QUADRANGLE CAPITAL PARTNERS II LP QUADRANGLE SELECT
PARTNERS II LP QUADRANGLE CAPITAL PARTNERS II-A LP By: Quadrangle GP Investors
II LP, its general partner By: QCP GP Investors II LLC, its general partner By:

/s/ Michael Huber

Name:   Michael Huber Title: President and Managing Principal

 

[Signature Page to Stock Repurchase Aggreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Selling Stockholders

   Total Number of
Shares to be
Repurchased  

Thomas H. Lee Equity Fund VI, L.P.*

     343,048   

Thomas H. Lee Parallel Fund VI, L.P.*

     232,293   

Thomas H. Lee Parallel (DT) Fund VI, L.P.*

     40,577   

THL Coinvestment Partners, L.P.*

     629   

Putnam Investment Holdings, LLC**

     1,751   

Putnam Investments Employees’ Securities Company III LLC**

     1,750   

THL Equity Fund VI Investors (West), L.P.*

     180,158   

THL Equity Fund VI Investors (West) HL, L.P.*

     27,558   

Quadrangle Capital Partners II LP***

     150,738   

Quadrangle Select Partners II LP***

     4,043   

Quadrangle Capital Partners II-A LP***

     17,455      

 

 

 

Total

  1,000,000      

 

 

 

 

  * Notices pursuant to Section 5 to be delivered c/o Thomas H. Lee Partners,
L.P., 100 Federal Street, 35th Floor, Boston, MA 02110 and c/o Weil, Gotshal &
Manges LLP, Attn: Alexander D. Lynch, 767 Fifth Avenue, New York, NY 10153  

  ** Notices pursuant to Section 5 to be delivered c/o Putnam Investment, Inc.,
1 Post Office Square, Boston, MA 02109 and c/o Weil, Gotshal & Manges LLP, Attn:
Alexander D. Lynch, 767 Fifth Avenue, New York, NY 10153  

  *** Notices pursuant to Section 5 to be delivered c/o Quadrangle Group LLC,
1065 Avenue of the Americas, 34th Floor, New York, NY 10018  